Citation Nr: 0518272	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  00-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post thyroidectomy with secondary hypothyroidism to 
include residual scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from November 1971 to November 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted entitlement to service 
connection for status post thyroidectomy with secondary 
hypothyroidism, and assigned a 10 percent disability 
evaluation effective from March 1997.  

Although a Travel Board hearing was scheduled for the veteran 
in September 2003, a written statement was received from the 
veteran on September 16, 2003,canceling the hearing and 
requesting that his appeal be sent to the Board.

The claim was remanded in August 2004 for additional 
development.  Most recently, in January 2005, the RO issued a 
supplemental statement of the case (SSOC) wherein the 10 
percent initial rating was confirmed and continued.  The case 
has been returned to the Board for further appellate review.

The issue of entitlement to an initial rating in excess of 10 
percent for status post thyroidectomy with secondary 
hypothyroidism is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDING OF FACT

The competent and probative medical evidence of record shows 
that the veteran has a residual scar on his neck from his 
service-connected right thyroid lobectomy and isthmectomy in 
November 1973.  The scar is five inches long and a half-
centimeter in maximal width, mildly hyperpigmented, mildly 
adherent to the underlying structures, nontender to 
palpation, and with no evidence of malnourishment.  

CONCLUSION OF LAW

The schedular criteria for a separate 10 percent disability 
evaluation for residual scar, status post right thyroid 
lobectomy and isthmectomy, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.118, Diagnostic Code 7800 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in June 1999.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  

In June 2003, the RO sent a letter to the veteran advising 
him of the provisions of the VCAA and its potential effect on 
his claim.  

The Board notes that the issue of entitlement to an increased 
initial rating for status post thyroidectomy is being 
remanded to the RO for further development below; however, 
the evidence as presently constituted is sufficient for 
establishing a separate evaluation for a residual scar 
resulting from the service-connected residuals of right 
lobectomy and isthmectomy.  Esteban v. Brown, 6 Vet. App. 259 
(1995).  Given the favorable outcome as discussed below, no 
conceivable prejudice to the appellant could result from this 
adjudication regarding a separate evaluation for a residual 
scar.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).    

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

II.  Factual background

Service medical records show that in September 1973 the 
veteran underwent a right thyroid lobectomy and isthmectomy.  
When examined after convalescent leave, the wound was well 
healed.  At his discharge examination in November 1980, there 
were no clinical findings provided regarding the neck scar.  
While a Reservist, the veteran underwent periodic 
examinations which noted the history of his right thyroid 
lobectomy, but most of which did not provide clinical 
findings as to the scar on his neck.  An April 1985 
examination noted a 5 inch x 2 cm scar of the neck; a July 
1991 examination noted a surgical scar at the base of the 
outer neck from right lobe thyroidectomy; and a March 1996 
examination report noted a 41/2-to-5 inch thyroidectomy scar.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 1997 which showed a fine, horizontal 
thyroidectomy scar on the neck.  In a rating decision in 
August 1997, the RO granted entitlement to service connection 
for residuals of a thyroidectomy and assigned a 10 percent 
disability evaluation for status post thyroidectomy with 
secondary hypothyroidism, effective from March 1997.

At a VA C&P examination in December 1998, the scar on the 
veteran's neck was described as healed and 20 cm in length.

At a VA C&P examination in September 2004, the examiner noted 
a residual scar on the veteran's neck from a right thyroid 
lobectomy and isthmectomy in November 1973.  The scar was 
described as nondisfiguring, although the veteran reported 
that, on rare occasions, people had commented on it.  It was 
noted that there was no adherence to the underlying skin.  
Clinical findings were that the scar was five inches long and 
a half-centimeter in maximal width, nontender to palpation, 
mildly hyperpigmented, and mildly adherent to the underlying 
structures.  There was no evidence of malnourishment or 
ulceration. 

III.  Pertinent legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of a claimant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

During the pending appeal, the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002). 

Pursuant to the former criteria, under DC 7800 for slightly 
disfiguring scars located on the head, face, or neck, a zero 
percent evaluation is warranted.  Moderately disfiguring 
scars on the head, face, or neck warrant a 10 percent 
evaluation.  Severe disfiguring scars on the head, face, or 
neck, especially if the scars produce a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrant a 30 
percent evaluation.  A 50 percent disability rating requires 
disfiguring scars on the head, face, or neck, with complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, and a 50 percent to 80 percent.  38 C.F.R. § 4.118, 
DC 7800 (as in effect prior to Aug. 30, 2002). 

For scars that are superficial, poorly nourished, with 
repeated ulceration, a 10 percent evaluation is provided 
under 38 C.F.R. Part 4, DC 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, DC 
7804.  For other scars the basis of evaluation is rated on 
limitation of function of the affected part in accordance 
with 38 C.F.R. Part 4, DC 7805.  38 C.F.R. § 4.118, DCs 7803, 
7804, 7805 (prior to Aug. 30, 2002).

The revised criteria provide that an 80 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  A 50 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  A 30 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  For disfigurement of the head, face, or neck 
with one characteristic of disfigurement a 10 percent 
disability rating is assigned.  67 Fed. Reg. at 49,596 
(codified at 38 C.F.R. § 4.118, DC 7800).

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: a scar of 5 or more inches (13 
or more centimeters) in length; a scar at least one-quarter 
inch (0.6 centimeter) wide at widest part; the surface 
contour of a scar elevated or depressed on palpation; a scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 square 
centimeters); abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 cm²); underlying soft tissue missing in an area exceeding 
six square inches (39 cm²); skin indurated and inflexible in 
an area exceeding six square inches (39 cm²).  Id.  
Unretouched color photographs are to be considered when 
evaluating under these criteria.  Id.

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).


IV.  Analysis

At present, the veteran is in receipt of a 10 percent 
evaluation for status post thyroidectomy with secondary 
hypothyroidism.  This evaluation is assigned under DCs 7915-
7903 and is based upon the degree of impairment of his social 
and industrial adaptability.  Although, as discussed above, 
that particular issue is being remanded for further 
development, the Board has noted, from review of the 
veteran's file, that there is medical evidence of record 
which demonstrates separate symptomatology associated with 
the residual scar on his neck from the right thyroid 
lobectomy and isthmectomy.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury may be combined 
so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition). 

As noted above, during the pendency of the veteran's claim 
and appeal the regulations for evaluation of skin 
disabilities were amended, effective August 30, 2002.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (expressly overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's residual scar. 

The Board has considered whether the veteran is entitled to a 
separate disability rating for a residual scar under the 
prior and/or revised criteria.  Under the prior rating 
criteria, the evidence of record shows that the scar is well-
healed, with no finding that the scar is moderately 
disfiguring, poorly nourished, with repeated ulceration, 
tender and painful, or limits the function of the affected 
part to warrant a separate compensable evaluation.  38 C. 
F.R. § 4.118, DCs 7800, 7803, 7804, 7805 (prior to Aug. 30, 
2002).

Under the revised rating criteria, the evidence of record 
shows that the veteran has a well-healed 5-inch linear scar, 
also measured as 20 cm.  As the scar is 5 inches (and more 
than 13 cm) in length, it may be considered as one of the 
Rating Schedule's characteristics of disfigurement.  However, 
the evidence of record does not show additional symptoms that 
would be considered as characteristics of disfigurement as 
described in the rating criteria, or findings of visible or 
palpable tissue loss or gross distortion or asymmetry of one 
feature or paired set of features, so as to warrant a 30 
percent evaluation.  Although the scar was described as 
mildly hyperpigmented, the area involved does not exceed 6 
square inches (39 sq cm).  Although the scar was described as 
mildly adherent to the underlying structures, it had also 
been noted at the same examination that there was no 
adherence to the underlying skin.  We do not find that this 
is a second characteristic of disfigurement such that the 
overall disability picture meets or more nearly approximates 
the criteria contemplated for a 30 percent disability rating 
under the revised rating criteria.    

Consequently, the Board finds that the 10 percent evaluation 
assigned here under the revised criteria adequately reflects 
the clinically established impairment manifested by the 
veteran's residual scar on his neck.  As the separate 
evaluation for a residual scar on the neck is warranted under 
the current schedular criteria (the revised criteria) the 10 
percent award is effective on the effective date of the 
amendatory change to the regulations, i.e., August 30, 2002.  

Both the old and new regulations for evaluating the veteran's 
residual scar of the right thyroid lobectomy and isthmectomy 
have been considered by the Board in this case, because of 
the amendments which occurred during the pendency of the 
claim, pursuant to VAOPGCPREC 7-2003, supra.  In any future 
claims and adjudications, the RO will apply only the amended 
rating criteria, and will consider evidence developed after 
the present claim.

Based upon the above, the Board concludes that a separate 
evaluation for the veteran's residual neck scar is for 
application.  Accordingly, we find that a separate 10 percent 
disability evaluation, and no higher, is warranted under DC 
7800, effective from August 30, 2002, for residual scar 
status post right thyroid lobectomy and isthmectomy.  


ORDER

Entitlement to a separate 10 percent rating for residual 
scar, status post right thyroid lobectomy and isthmectomy, is 
granted effective from August 30, 2002, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

As discussed above, under VCAA and the regulations, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  That duty includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

It appears that further assistance to the veteran in the 
development of his claim is necessary to satisfy the "duty 
to assist" mandates.  

Our review of the claims file discloses that, in August 2004, 
the Appeals Management Center notified the veteran that it 
would be working on his appeal, recently remanded by the 
Board.  The AMC stated that an examination had been requested 
and he would be notified by the VA Medical Center when and 
where to report.  The AMC also stated that additional 
information was needed.  He was to complete and sign an 
authorization form to release his medical records from any 
non-VA doctor and/or medical care facility that had treated 
him for his disorder.  The form was included with the letter.  
In addition, the AMC notified the veteran, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

In November 2004, the RO received from the veteran a medical 
statement and a completed Authorization and Consent form for 
release of medical records to VA.  Although he did not 
indicate the dates of treatment, he did provide the name and 
address of the source, and he dated and signed the form.  The 
Board notes that previous records from this national medical 
provider are of record, but the address of the medical group 
differs from the earlier address provided, and records were 
last received in November 2000.  It does not appear that 
either the AMC or the RO has made any attempt to ask the 
veteran for the dates of treatment or to obtain records in 
response to the recently submitted authorization form. 

The veteran's representative contends that the current 
examination of record is inadequate for rating purposes.  As 
the veteran's representative points out, and our review 
confirms, the examiner at the VA examination in September 
2004 indicated that the veteran would be sent for diagnostic 
testing of TSH and free-T4 evaluation; however, the results 
of such testing are not in the claims file, nor is there any 
medical comment after review of the results.  In addition, 
the examiner stated that the private medical records from 
1999 and 2000 showed that the TSH value was in the lower 
range of normal, possibly indicative of mild hyperthyroidism, 
which would be more likely to be associated with the mild 
tremulousness that the veteran has.  A diagnosis of mild 
hyperthyroidism appears to be in conflict with other clinical 
findings of hypothyroidism, for which the veteran is service-
connected and receives medical treatment.  Further medical 
evaluation is appropriate.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran to confirm 
the dates of treatment for records to be secured 
from Permanente Medical Group, as shown on the VA 
Form 21-4142 received in November 2004.  
Thereafter, the RO should attempt to secure the 
records for the dates provided.

If the veteran does not provide the dates of 
treatment, the RO should attempt to secure the 
records of treatment for status post 
thyroidectomy, with secondary hypothyroidism, from 
November 2000.  

2.  The RO should schedule the veteran for a 
medical examination by an appropriate physician to 
determine the residuals of the right thyroid 
lobectomy and isthmectomy performed in November 
1973.  

a.  The examiner should state whether 
hypothyroidism or hyperthyroidism is shown.

b.  If hypothyroidism is shown, the 
examiner should comment on whether, and to 
what extent, the following symptoms due to 
hypothyroidism are manifested: 
fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance, weight gain, cold intolerance, 
muscular weakness, cardiovascular 
involvement, bradycardia, and sleepiness.  

c.  If any of the above listed symptoms are 
shown to be linked to the veteran's status 
post thyroidectomy, it is left to the 
discretion of the examiner as to whether 
further examination by an appropriate 
specialist is needed.

d.  The examiner should also comment on 
whether a fine tremor of the hands is 
shown, and if so, whether it is related to 
the veteran's thyroid disorder.  (See 
report of December 1997 VA examination and 
report of September 2004 examination.)

e.  If hyperthyroidism is shown, the 
examiner should explain, to the extent 
feasible, whether that condition is a 
sequela resulting from the veteran's 
partial thyroidectomy.

f.  All indicated tests and studies should 
be performed, and all clinical findings 
reported in detail.  A rationale should be 
provided for all opinions expressed.  The 
claims folder, to include a copy of this 
Remand and all additional records obtained, 
must be made available to the medical 
examiner(s) in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.

3.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, the RO should readjudicate the 
appellant's claim with consideration of any 
additional evidence added to the record subsequent 
to the January 2005 supplemental statement of the 
case.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of the 
case containing notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


